DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
Response to Amendments
Claims 1, 15-16, 18-23, 25-30 have been amended. Claims 2-14, 17, 24 have been cancelled. Claims 1, 15-16, 18-23, 25-30 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 07/07/2021, with respect to the rejection(s) of claim(s) 1, 15 -16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US 9918101 B2).
Applicant’s arguments, filed 07/07/2021, with respect to the rejection(s) of claim(s) 25-30 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aono (US 20200296380 A1) in view of Park (US 9918101 B2).
Regarding claim 1, Aono teaches a method of decoding an image, the method comprising:
deriving a sub-block based temporal merge candidate of a current block (The image decoding device 31, and the image encoding device 11 derive the sub-block prediction mode flag subPbMotionFlag, based on which of a spatial sub-block prediction SSUB, a temporal sub-block prediction TSUB, and a matching motion derivation MAT described later is used. [0279]);
generating a sub-block based merge candidate list by using the sub-block based temporal merge candidate of the current block ([0282] FIG. 7 is a schematic diagram illustrating a configuration of the merge prediction parameter derivation unit 3036 according to the present embodiment. The merge prediction parameter derivation unit 3036 includes a merge candidate derivation unit 30361, a merge candidate selection unit 30362, and a merge candidate storage unit 30363. The merge candidate storage unit 30363 stores therein merge candidates input from the merge candidate derivation unit 30361. Note that the merge candidate includes the prediction list utilization flag predFlagLX, the motion vector mvLX, and the reference picture index refIdxLX.); and
(The sub-block prediction parameter derivation unit 3037 splits the PU into multiple sub-blocks depending on a value of the sub-block prediction mode flag subPbMotionFlag to derive a motion vector in units of sub-block [0277].).
Aono does not teach the following limitations, however, in an analogous art, Park teaches wherein the sub-block based temporal merge candidate is derived on a collocated block of the current block derived by a motion vector of a neighbor block of the current block (by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal neighboring block is located in a collocated picture;… wherein the motion information for the selected merge candidate includes a motion vector [claim 1]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Park and apply them to Aono. One would be motivated as such as the degree of complexity may be reduced and coding efficiency may be improved by effectively deriving the reference index of a temporal merge candidate (Park: [Col 3 lines 25-31]).

Regarding claim 15, Aono teaches a method of encoding an image, the method comprising:
deriving a sub-block based temporal merge candidate of a current block (The image decoding device 31, and the image encoding device 11 derive the sub-block prediction mode flag subPbMotionFlag, based on which of a spatial sub-block prediction SSUB, a temporal sub-block prediction TSUB, and a matching motion derivation MAT described later is used. [0279]);
([0282] FIG. 7 is a schematic diagram illustrating a configuration of the merge prediction parameter derivation unit 3036 according to the present embodiment. The merge prediction parameter derivation unit 3036 includes a merge candidate derivation unit 30361, a merge candidate selection unit 30362, and a merge candidate storage unit 30363. The merge candidate storage unit 30363 stores therein merge candidates input from the merge candidate derivation unit 30361. Note that the merge candidate includes the prediction list utilization flag predFlagLX, the motion vector mvLX, and the reference picture index refIdxLX.); and
deriving a motion vector for each of a plurality of sub-blocks of the current block by using the sub-block based merge candidate list (The sub-block prediction parameter derivation unit 3037 splits the PU into multiple sub-blocks depending on a value of the sub-block prediction mode flag subPbMotionFlag to derive a motion vector in units of sub-block [0277].).
Aono does not teach the following limitations, however, in an analogous art, Park teaches wherein the sub-block based temporal merge candidate is derived on a collocated block of the current block derived by a motion vector of a neighbor block of the current block (by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal neighboring block is located in a collocated picture;… wherein the motion information for the selected merge candidate includes a motion vector [claim 1]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Park and apply them to Aono. One would be motivated as such as the degree of complexity may be reduced and coding efficiency (Park: [Col 3 lines 25-31]).

Regarding claim 16, Aono teaches a non-transitory storage medium including a bitstream, wherein the bitstream is generated by an image encoding method including:
deriving a sub-block based temporal merge candidate of a current block (The image decoding device 31, and the image encoding device 11 derive the sub-block prediction mode flag subPbMotionFlag, based on which of a spatial sub-block prediction SSUB, a temporal sub-block prediction TSUB, and a matching motion derivation MAT described later is used. [0279]);
generating a sub-block based merge candidate list by using the sub-block based temporal merge candidate of the current block ([0282] FIG. 7 is a schematic diagram illustrating a configuration of the merge prediction parameter derivation unit 3036 according to the present embodiment. The merge prediction parameter derivation unit 3036 includes a merge candidate derivation unit 30361, a merge candidate selection unit 30362, and a merge candidate storage unit 30363. The merge candidate storage unit 30363 stores therein merge candidates input from the merge candidate derivation unit 30361. Note that the merge candidate includes the prediction list utilization flag predFlagLX, the motion vector mvLX, and the reference picture index refIdxLX.); and
deriving a motion vector for each of a plurality of sub-blocks of the current block by using the sub-block based merge candidate list (The sub-block prediction parameter derivation unit 3037 splits the PU into multiple sub-blocks depending on a value of the sub-block prediction mode flag subPbMotionFlag to derive a motion vector in units of sub-block [0277].).
Aono does not teach the following limitations, however, in an analogous art, Park teaches wherein the sub-block based temporal merge candidate is derived on a collocated (by the decoding apparatus, merge candidates including spatial merge candidates and a temporal merge candidate based on spatial neighboring blocks and a temporal neighboring block of the current block, wherein the temporal neighboring block is located in a collocated picture;… wherein the motion information for the selected merge candidate includes a motion vector [claim 1]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Park and apply them to Aono. One would be motivated as such as the degree of complexity may be reduced and coding efficiency may be improved by effectively deriving the reference index of a temporal merge candidate (Park: [Col 3 lines 25-31]).

Allowable Subject Matter
Claims 18-23, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486